internal_revenue_service number release date index number ----------------------------- --------------------------- ------------------ ----------------------------- --------------------------------- ------------------------------------------------------ -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------- telephone number -------------------- refer reply to cc psi b06 plr-101794-19 date august legend ------------------------------------------------------------------------ company taxpayer ---------------------- ------------------------------------------------------------------- state a state b a b county date date date year year year commission commission ----------------------------------------------------- ------------ --------- ----- --- ----------------------------- ----------------------- -------------------------- ---------------------- ------ ------ ------ -------------------------------------------------- plr-101794-19 dear --- ---------- this is in response to your recent ruling_request concerning the federal_income_tax consequences with regard to the transaction described below background taxpayer a state a corporation is the parent company of a group of corporations the group that files a u s consolidated federal_income_tax return the group includes members that are regulated_natural_gas and electric utility companies operating in --------- states the group files a consolidated federal_income_tax return on a calendar_year basis using accrual methods_of_accounting company is a state b limited_liability_company wholly owned by taxpayer and treated as a disregarded_entity for u s federal_income_tax purposes company is regulated by commission and participates in a wholesale energy market regulated by commission as part of its plan to replace a substantial portion of its coal-fueled electric generating fleet company intends to invest in and purchase electricity from wind projects these wind projects are intended to qualify for the production_tax_credit ptc under sec_45 of the internal_revenue_code the facility is located in county it will have a nameplate_capacity of approximately a mw the facility is currently being developed by an independent third party developer developer the facility is owned by project llc a disregarded_entity of developer for u s federal_income_tax purposes on date company entered into a build transfer agreement with developer pursuant to which developer will continue to develop the facility and sell it to wind jv upon completion the facility is expected to be completed before date on or before date company and an independent investor tax equity investor will enter into a joint_venture by forming wind jv llc wind jv wind jv will purchase from developer all of the equity interests in project llc because project llc will be a disregarded_entity for u s federal_income_tax purposes this transaction will be treated as the sale and purchase of the facility assets wind jv will use the facility to generate electricity to sell to company under a wholesale power purchase agreement ppa under the ppa between company and wind jv company will purchase a of the electric output and capacity of the facility the ppa will have a term of at least b years and will constitute a wholesale ppa under the market-based rate authority of commission the structure of wind jv and related transactions as well as the ppa are also subject_to approval by commission prices under the ppa will be determined on a market basis using a competitive bidding process and will not be determined on a rate of return basis or cost_basis plr-101794-19 company will also include the electricity purchased from wind jv under the ppa as part of its system power to provide electric service to company’s retail customers company’s sale of electricity to its retail customers will be subject_to regulation by commission based on the expected completion date beginning in year and extending through year company will purchase a of the electrical power produced by the facility accordingly company will make ongoing payments to wind jv pursuant to the ppa profits losses cash and ptcs will all be allocated to company and tax equity investor in accordance with the llc agreement in year company will have an option to purchase all of tax equity investor’s interests in wind jv for fair_market_value in accordance with the terms of the llc agreement if the option is exercised company will then own a of wind jv in the hands of wind jv the electricity generated by the facility will not be subject_to rate of return or cost_basis regulation by commission rulings requested rulings have been requested that the facility is not public_utility_property or pup under sec_168 any losses of wind jv allocated to tax equity investor will not be disallowed under sec_707 law and analysis sec_168 of the internal_revenue_code code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting sec_168 of the code defines in part public_utility_property as property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale as the case may be have been established or approved by a state or political_subdivision thereof prior to the revenue reconciliation act of the definition of public_utility_property was contained in sec_167 and sec_168 which defined public_utility_property by means of a cross reference to sec_167 the definition of public_utility_property is unchanged sec_1_167_l_-1 provides that under sec_167 property is public_utility_property during any period in which it is used predominantly in a sec_167 public_utility activity the term sec_167 public_utility activity means in part the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or plr-101794-19 sale as the case may be are regulated ie have been established or approved by a regulatory body described in sec_167 the term regulatory body described in sec_167 means a state including the district of columbia or political_subdivision thereof any agency_or_instrumentality of the united_states or a public service or public_utility commission or other body of any state or political_subdivision thereof similar to such a commission the term established or approved includes the filing of a schedule of rates with a regulatory body which has the power to approve such rates though such body has taken no action on the filed schedule or generally leaves undisturbed rates filed by the taxpayer the definitions of public_utility_property contained in sec_168 and former sec_46 are essentially identical sec_1_167_l_-1 restates the statutory definition providing that property will be considered public_utility_property if it is used predominantly in a public_utility activity and the rates are regulated sec_1_167_l_-1 provides that rates are regulated for such purposes if they are established or approved by a regulatory body the terms established or approved are further defined to include the filing of a schedule of rates with the regulatory body which has the power to approve such rates even though the body has taken no action on the filed schedule or generally leaves undisturbed rates filed pursuant to code sec_50 rules similar to the rules of former code sec_46 as in effect on date continue to determine whether or not an asset is pup for purposes of the investment_tax_credit normalization rules as in effect at that time former code sec_46 defined pup by reference to former code sec_46 the regulations under former sec_46 specifically sec_1_46-3 contain a definition of regulated rates that is expanded somewhat from that contained in sec_1_167_l_-1 this expanded definition embodies the notion of rates established or approved on a rate of return basis in addition there is an expressed reference to rate of return in sec_1_167_l_-1 the operative rules for normalizing timing differences relating to use of different methods and periods of depreciation are only logical in the context of rate of return regulation the normalization method which must be used for public_utility_property to be eligible for the depreciation allowance available under sec_168 is defined in terms of the method the taxpayer uses in computing its tax expense for purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account therefore for purposes of application of the normalization rules the definition of public_utility_property is the same for purposes of the investment_tax_credit and depreciation under both the depreciation and investment_tax_credit normalization rule definitions the property must be predominately used in one of a number of enumerated activities aside from the description of certain telecommunications services which has no relevance to taxpayer 's situation the list of activities in plr-101794-19 the two definitions are virtually identical one of these activities is the furnishing or sale of electric energy there are therefore three characteristics all of which a facility must possess in order to be characterized as pup it must be predominately used_in_the_trade_or_business of the furnishing or sale of electric energy the rates for such sale must be established or approved by one of the enumerated agencies or instrumentalities and the rates set by that agency_or_instrumentality must be established or approved on a rate-of-return basis the facility will be predominantly_used in the trade_or_business of the furnishing or sale of electric energy and therefore it will possess the first of the three characteristics moreover as a regulated company subject_to the jurisdiction of commission wind jv will possess the second of the three characteristics however wind jv will use the facility to generate electricity to sell to company under a wholesale ppa the wholesale ppa between company and wind jv will be regulated by commission but prices under the ppa will be set at arm’s length pursuant to an rfp provided to company by developer and under commission regulation will be determined on a market basis and will not be determined on a rate of return basis or cost_basis because rates on the sale of electricity from the facility will not be regulated by commission on a rate of return basis the facility will not be pup moreover commission will not have any jurisdiction over wind jv or the facility and as a result could not influence the rates company will pay for the electricity from the facility therefore while the facility will be used to produce electricity and will be subject_to the jurisdiction of commission and thus possesses the first two characteristics of pup the facility must possess all three characteristics to be considered pup for property to be pup the electricity generated must be sold at rates that are regulated by a government agency or public_utility commission on a rate of return basis rates for the sale by wind jv of electricity generated by the facility are determined on a market basis and not on a rate of return or cost_basis thus the facility is not pup under sec_168 with respect to the second issue section dollar_figure of revproc_2019_1 2019_1_irb_1 provides that generally the service will not issue a letter_ruling or a determination_letter if the request presents an issue that cannot be readily resolved before a regulation or any other published guidance is issued accordingly we conclude the facility is not public_utility_property under sec_168 plr-101794-19 the service will not rule on the second issue based on dollar_figure of revproc_2019_1 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed concerning whether the contract to sell electricity constitutes a service_contract under sec_7701 in addition no opinion is expressed concerning whether the taxpayer is the owner of the facility generating electricity for federal_income_tax purposes further no opinion is expressed or implied on the classification of the property under sec_168 except as provided in sec_168 section dollar_figure of revproc_87_56 1987_2_cb_674 provides however that asset classes in revproc_87_56 include property described in such asset classes without regard to whether a taxpayer is a regulated_public_utility or an unregulated company sincerely patrick s kirwan chief branch office of associate chief_counsel passthroughs special industries
